NO. 07-09-0352-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

NOVEMBER 24, 2009
______________________________

STEVE HALL, APPELLANT

V.

BILLY SCRIBNER, APPELLEE
_________________________________

FROM THE COUNTY COURT OF GRAY COUNTY;

NO. 3842; HONORABLE RICHARD D. PEET, JUDGE
_______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
ON MOTION TO DISMISS
          Pending before the Court is a motion of appellant Steve Hall indicating he desires
to dismiss his appeal.  The motion contains a certificate of service stating a copy was sent
to appellee, and, more than ten days having expired since its filing, we have no indication
appellee opposes the motion.  Accordingly, because no decision of the Court has been
delivered to date in the appeal and the motion complies with the requirements of Rule
42.1(a), we grant the motion. Tex. R. App. P. 42.1.  The appeal is dismissed.
 
          Because we have disposed of this appeal at the appellant's request, we will not
entertain a motion for rehearing and our mandate shall issue forthwith.
 
                                                                           James T. Campbell
                                                                                     Justice



ht Shading"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 







NO. 07-09-0255-CR
 
IN THE COURT OF APPEALS
 
FOR THE SEVENTH DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL A
 
FEBRUARY 17, 2010
 
______________________________
 
 
TIMOTHY DAVENPORT, APPELLANT
 
V.
 
THE STATE OF TEXAS, APPELLEE
 
 
_________________________________
 
FROM THE  316TH DISTRICT COURT OF HUTCHINSON
COUNTY;
 
NO. 10,065; HONORABLE JOHN LAGRONE, JUDGE
 
_______________________________
 
Before CAMPBELL and HANCOCK and PIRTLE, JJ.
MEMORANDUM OPINION
Pending before this Court is Appellant=s Motion to Dismiss Appeal in
which he requests that his notice of appeal be withdrawn and the appeal be
dismissed.  As required by Rule 42.2(a)
of the Texas Rules of Appellate Procedure, the motion is signed by Appellant
and his attorney.  No decision of this
Court having been delivered, the motion is granted and the appeal is
dismissed.  No motion for rehearing will
be entertained and our mandate will issue forthwith.
Accordingly, the appeal is dismissed.
 
Patrick A. Pirtle
      Justice
 
 
Do
not publish.